Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Remarks filed on 03 May 2021.  No claims have been amended or canceled.  Claims 1-2, 4-10, 12-18, and 20-24 are pending in the application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03 May 2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the Examiner.

Response to Arguments
The arguments presented by the Applicant on pages 4-5 of the Remarks filed on 03 May 2021 have been fully considered by the Examiner, but are not persuasive.  The previous rejections of the pending claims under 35 U.S.C. § 103 are maintained and reproduced below.


On page 4 of the Remarks, the Applicant states:

    PNG
    media_image1.png
    532
    635
    media_image1.png
    Greyscale


	As a preliminary matter, the Examiner notes that the Di Stefano reference is not relied upon to teach either the claimed “communication tensor C” or the claimed “low-resolution flow tensor W.”  As presented previously and repeated in the rejections below, the “communication tensor C” representing temporal communication flow between zones of a region is taught by the Caceres reference, and the “low-resolution 

	The Di Stefano reference is relied upon merely to teach the claimed determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W feature.  Di Stefano teaches “multilayer networks,” where “[m]ultilayer networks are formed by a set M of layers constituted by single networks, and by interlinks connecting the nodes in the different layers.” (Di Stefano, Fig. 3.1 and pg. 49, ¶ 1.  Further, Di Stefano teaches “multiplex networks,” where “the same set of nodes forms M networks, one in each layer corresponding to different types of interactions.” (Di Stefano, pg. 51, lines 3-4).  Multilayer and Multiplex networks may be expressed in a tensorial representation (Di Stefano, pg. 48, line 25)
	The “communication tensor C” as taught by Caceres and the “low-resolution flow tensor W” as disclosed by Wang could form a “multilayer network” as taught by Di Stefano, with each layer representing a different relationship between zones (either object flow or communication flow).  Further, because both the communication tensor and flow tensor are based on zones to and from which objects and communication flow over time, their combination would form a “multiplex” network, since both the communication and flow layers would contain entries for the same zones within a region.
	Given a multilayer, multiplex network representation as above, Di Stefano teaches “entropy” as “a measure able to quantify the ability of a node to be connected 
	On page 64, Di Stefano discusses exemplary nodes i and j, where node i has multiple connections to other nodes within one layer, but is isolated in the other layer without connections, while node j has multiple connections within each layer.  To use the object flow and communication flow tensors of Wang and Caceres as an example, node i would represent a location that may have multiple objects flowing into and out of it, but no communication flow in or out (or vice versa), while node j would represent a location that experiences both object and communication flows (i.e. it contains connections within multiple layers).  As taught by Di Stefano, node i has a low entropy because all of its connections lie in a single layer, while node j has a higher entropy because its connections occur in multiple layers. (Di Stefano, pg. 65 ¶ 1).
	In this way, the entropy calculation and multilayer, multiplex networks of Di Stefano allow a quantitative measure of the connections within and between multiple tensor (i.e. “flow”) representations (the “flow of flows” described in the Remarks, although that language does not appear in the claims.


	On pages 4-5 of the Remarks, the Applicant further states:

    PNG
    media_image2.png
    232
    606
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    219
    594
    media_image3.png
    Greyscale


	As stated above, the unclaimed “time series of networks” as well as the claimed “communication tensor C” and “low-resolution flow tensor W” are disclosed or taught by the Wang and Caceres references.  The Di Stefano reference as explained above is operable to take network layers expressed as tensors and measure entropy based on connections within and between those network layers, and fairly reads on the claim limitation determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., "Discovering Urban Spatio-temporal Structure from Time-Evolving Traffic Networks," APWeb 2014, LNCS 8709, pp.93-104, 2014, hereinafter “Wang” (previously cited) in view of Wick (US 6,977,777) (previously cited), Caceres et al., "Review of traffic data estimations extracted from cellular networks," IET Intelligent Transport Systems, Vol. 2, No. 3, pp. 179-192, 2008, hereinafter “Caceres” (previously cited) and Di Stefano, Alessandro, "Evolutionary Dynamics of Social Behaviours on Multilayer Networks," Universita degli Studi di Catania, December 2015, hereinafter “Di Stefano.”

Regarding claim 1, Wang discloses [a] system for multiscale monitoring, the system comprising: one or more processors and a memory, the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: receiving surveillance data of a scene having a plurality of zones, (§ 4.1 Data Sets and Fig. 2(a) a dataset of more than 3 million Beijing taxi trips is used, along with a map of Beijing split up into 651 traffic analysis zones) the surveillance data having an object flow tensor V indicating a number of objects flowing from one zone to another zone at time t (Pg. 94, lines 11-14 “an origin/destination/time tensor, each element of which represents the volume of traffic from the i-th origina area to the j-th destination area in the k-th time domain”) […] determining a cluster membership of the plurality of zones; (Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 small zones are clustered into larger zones using a low-rank tensor) determining inter-layer dependency links between communications and flows; (Fig. 5 “Spatial clusters of Beijing areas and temporal patterns of Beijing traffic” and § 4.5 a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations (dependencies) between the modes.  In Fig. 5, the 651 small zones have been grouped into fewer, larger clusters) by constructing a low-resolution flow tensor W based on the cluster membership by merging object flows V within each cluster; (Wang, Fig. 5 and § 4.5 “the goal of urban spatio-temporal structure discovery is to find a low-rank tensor, from which we can not only identify cluster behaviors on the origin, destination, time modes, but can also detect the cross-mode association.” [a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations between the modes].  In Fig. 5, the 651 small zones have been grouped into fewer, […] and identifying the inter-layer dependency links and dependent clusters by thresholding the flow transfer entropy. (Wang, Pg. 102, lines 4-6 the entries with "high" [i.e. above a threshold] values in columns of the origin and/or destination projection matrices imply which cluster an area belongs to)  [Note: The determination of flow transfer entropy within and between layers of a multilayer network is taught in the Di Stefano reference as discussed below beginning on page 7.  The between-layer flow transfer entropy determination of Di Stefano may be applied to the origin and destination projection matrices of Wang, and then the high values thresholded to determine clusters as disclosed in Wang.]

designating at least one cluster of one or more zones as a region of interest based on the dependency links; (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time projection matrix and identified as a high-traffic area [corresponds to claimed “region of interest”]) […]

Wang does not disclose and an object communication tensor C indicating a number of communications sending from one zone to another zone at time t.  
Caceres teaches and an object communication tensor C indicating a number of communications sending from one zone to another zone at time t (Caceres, § 3.1 "O-D Matrix," ¶¶ 5-6, “an Origin-Destination (OD) matrix may be inferred 
Caceres is analogous art, as it is in the field of tracking object movement using collected surveillance data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traffic tracking of Wang with the cellular data collection of Caceres, the benefit being that cellular signal data can be used to characterize traffic in a fast, accurate and continuous manner, at an acceptable price, as cited by Caceres in § 3.1, ¶ 2.

Wang further does not teach determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W.  
Di Stefano teaches determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W (Di Stefano, pg. 49, Fig. 3.1 showing a multilayer network composed of multiple individual networks, with connections within and between the individual networks; Di Stefano pg. 49, lines 1-2 M of layers constituted by single networks, and by interlinks connecting the nodes in the different layers.”; Di Stefano, pg. 52, lines 2-6, “Therefore, the multilayer structure can be represented using a tensorial representation, and this procedure is called flattening, unfolding, or matricisation.  Thus, “flattening” the tensor allows also reducing the rank or the order of such a tensor constraining the space of possible multilayer networks.”; Di Stefano, pg. 64, last two lines – pg. 65, line 3, “In order to describe the degree distribution over the various layers of the multiplex, we define the so-called entropy of the multiplex degree, as follows [equation 3.26] From the above definition, it follows that entropy Hi = 0 if all the connections lie in a single layer, while it will reach the maximum value when the degree distribution over the various layers is uniform.” [Di Stefano teaches multilayer networks, which may be represented as reduced-order or reduced-rank tensors (corresponds to claimed “low-resolution” tensor), and may analyze the connections within and between the various layers in order to determine the entropy of the multiple layers in the system.]

Di Stefano is analogous art, as it is in the field of representing systems as connected, multilayer networks and addresses the task of determining entropy within and between those networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the multilayer network entropy calculations as taught by Di Stefano to the surveillance data of Wang, the benefit being that a multi-network framework allows for analysis and knowledge extraction from complex systems of interconnected and interdependent networks, as cited by Di Stefano at pg. 48, lines 

Wang further does not disclose and controlling a device based on the region of interest. 
As recited above, Wang discloses designating at least one cluster of one or more zones as a region of interest (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Wang, Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time projection matrix and identified as a high-traffic area [corresponds to claimed “region of interest”]).  
Wang does not specifically disclose and controlling a device based on the designated region of interest. (emphasis added)
Wick teaches and controlling a device based on the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest [corresponds to claimed “region of interest] is determined, through either operator input or automated motion detection [e.g. the claimed object flows], an active optical zoom system could non-mechanically 
Wick is analogous art, as it is in the field of surveillance and object tracking.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surveillance and tracking of Wang with the zoom-capable optical surveillance satellite of Wick, the benefit being that zooming in on an area of interest allows for detailed intelligence gathering or target identification, as cited by Wick at 4:26-35 “However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification.”

Claims 9 and 17 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein determining a cluster membership of the plurality of zones further comprises operations of: constructing an adjacency matrix A based on the object flow tensor V; (Wang, Pg. 95, line 25 - 35 “the flow tensor X is decomposed into projection matrices O, D, and T, along with core tensor C”.  “The projection matrices O and D are adjacency matrices that summarize the spatial clusters on urban areas, and the T projection summarizes temporal patterns”) symmetrizing the adjacency matrix A; solving nonnegative matrix factorization of the symmetrized adjacency matrix; (Wang, Pg. 97, lines 1-3 “we also use non-negativity constraints and sparsity regularizer on the core tensor and/or factor matrices.  Non-negativity allows only additivity, so the solutions are often intuitive to understand and explain”; Pg. 96, lines 29-32 the symmetrized matrices are used to calculate the area-to-area similarity Matrix W) and assigning cluster membership of the objects in each of the plurality of zones to generate the cluster membership. (Wang, Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 fine zones are clustered into larger zones using a low-rank tensor)

Claims 10 and 18 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)

Claims 16 and 24 recite similar limitations as claim 8, and are rejected under the same rationale as applied to claim 8 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein designating at least one cluster of one or more zones as a region of interest based on the dependency links includes designating the dependent clusters as regions of interest. (Wang, § 3.3 various points of interest are designated within the various small zones as feature vectors, and the cosine difference between the feature vectors of two zones is used to determine the interest similarity between the zones for purposes of potentially clustering the zones together as regions of interest)

Claims 12 and 20 recite similar limitations as claim 4, and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 6, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  Further Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-

Claims 14 and 22 recite similar limitations as claim 6, and are rejected under the same rationale as applied to claim 6 above.

Claims 5, 7, 13, 15, 21 and 23 are rejected under the combination of references as applied to claim 1 above, and further in view of Miralles (US2010/0198514) (previously cited).

Regarding Claim 5, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  

The above combination does not teach wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal 
Miralles is analogous art, as it is in the field of object tracking and surveillance.
It would have been obvious to one of ordinary skill in the art to combine the object tracking and surveillance of Wang with the Unmanned Aerial Vehicle of Miralles, the benefit being that repositioning a UAV “allows the system to obtain greater detailed information as the UAV approaches the target”, as cited by Miralles, ¶ [0041].

Claims 13 and 21 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding Claim 7, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  
The above combination does not teach wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal 

Claims 15 and 23 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126